           Case 3:20-cv-00286-MMD-CLB Document 7
                                               8 Filed 06/16/21
                                                       06/17/21 Page 1 of 3
                                                                          5




1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
6
     Attorneys for Defendants
7

8                                  UNITED STATES DISTRICT COURT

9                                         DISTRICT OF NEVADA

10   THEODORE TSATSA,
                                                              Case No. 3:20-cv-00286-MMD-CLB
11                          Plaintiff,

12   vs.                                                    DEFENDANTS’ MOTION TO VACATE
                                                             EARLY MEDIATION CONFERENCE
13   ROMERO ARANAS, et al.                                          (JUNE 29, 2021)

14                          Defendants.

15

16           Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State of

17   Nevada, and Douglas R. Rands, Senior Deputy Attorney General, hereby moves this Court for an

18   order vacating the Early Mediation Hearing set for Tuesday June 29, 2021. This motion is based on

19   the following Memorandum of Points and Authorities, the attached declaration, and all papers and

20   pleadings on file herein.

21                        MEMORANDUM OF POINTS AND AUTHORITIES

22           This case is a pro se civil rights action pursuant to 42 U.S.C. §1983. ECF No. 4 at 1.

23   Plaintiff, Theodore Tsatsa (Plaintiff), is an inmate in the lawful custody of the Nevada Department

24   of Corrections (NDOC). Id. Plaintiff sues various State actors and NDOC employees and alleges

25   they violated his rights under the Eighth Amendment to the U.S. Constitution. Id. at 5.

26           An early mediation conference was set for Tuesday, June 29, 2021 at 2:30 pm. (ECF No. 6)

27   In preparation for the conference, counsel for the Defendants contacted Plaintiff to discuss this

28   matter. (Declaration of Rands) In the course of that conversation, it became clear that an EMC
                                                        1
         Case 3:20-cv-00286-MMD-CLB Document 7
                                             8 Filed 06/16/21
                                                     06/17/21 Page 2 of 3
                                                                        5




1    would not be necessary in this matter. Plaintiff requested a visit with a medical provider to discuss

2    his medical condition, as the records show that he may not currently have the condition for which

3    he brought the action. If the records are explained to him, he expressed he would be willing to

4    stipulate to dismiss his action. Therefore, the EMC would not be necessary. Should the matter not

5    resolve with this plan, Counsel will notify the Court and a decision can be made regarding the

6    necessity of reinstating the conference. Plaintiff, himself, requested that Counsel make this motion

7    to vacate the conference. Therefore, there will be no objection.

8           Based upon the above, and the declaration of Counsel, the Defendants respectfully request

9    this Court vacate the Early Mediation Conference set for June 29, 2021.

10          DATED this 16th day of June, 2021.

11                                                AARON D. FORD
                                                  Attorney General
12

13                                                By:        /s/ Douglas R. Rands
                                                             DOUGLAS R. RANDS, Bar No. 3572
14                                                           Senior Deputy Attorney General
15                                                           Attorneys for Defendants

16

17
                                                        THIS CASE SHALL REMAIN STAYED
18                                                      UNTIL JULY 12, 2021.

19                                                      Dated: June 17, 2021

20

21                                                      ________________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                         2
         Case 3:20-cv-00286-MMD-CLB Document 7
                                             8 Filed 06/16/21
                                                     06/17/21 Page 3 of 3
                                                                        5




1                                     CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of Nevada, and

3    that on this 16th day of June, 2021, I caused to be served, a true and correct copy of the foregoing,

4    DEFENDANTS’ MOTION TO VACATE EARLY MEDIATION CONFERENCE (JUNE 29,

5    2021), by U.S. District Court CM/ECF Electronic Filing on the following:

6    Theodore Tsatsa #22857
     Care of NNCC Law Librarian
7    Northern Nevada Correctional Center
     P. O. Box 7000
8    Carson City, NV 89702
     lawlibrary@doc.nv.gov
9

10                                                         /s/ Roberta W. Bibee
                                                           An employee of the
11                                                         Office of the Attorney General

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
           Case
            Case3:20-cv-00286-MMD-CLB
                 3:20-cv-00286-MMD-CLB Document
                                        Document7-1 Filed06/17/21
                                                 8 Filed  06/16/21 Page
                                                                    Page41ofof52




1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1150
5    E-mail: drands@ag.nv.gov

6    Attorneys for Defendants

7

8                                   UNITED STATES DISTRICT COURT

9                                           DISTRICT OF NEVADA

10   THEODORE TSATSA,
                                                                  Case No. 3:20-cv-00286-MMD-CLB
11                           Plaintiff,

12   vs.                                                       DECLARATION OF RANDS IN SUPPORT
                                                                  OF DEFENDANTS’ MOTION TO
13   ROMERO ARANAS, et al.                                       VACATE THE EARLY MEDIATION
                                                                         CONFERENCE
14                           Defendants.

15

16            1.     I, Douglas R. Rands am over the age of 18 and am otherwise fully competent to

17   testify to the facts contained in this declaration.

18            2.     The statements contained in this declaration, except where otherwise indicated to be

19   upon information and belief, are based on my personal knowledge and experience.

20            3.     I am an Attorney licensed to practice law in the Federal District Court for the District

21   of Nevada.

22            4.     In connection with the filing of this declaration, I submit this declaration in support

23   of Defendants’ Motion to Vacate the Early Mediation Conference in the above matter.

24            5.     An early mediation conference was set for Tuesday, July 29, 2021 at 2:30 pm. (ECF

25   No. 6)

26            6.     In preparation for the conference, counsel for the Defendants contacted Plaintiff to

27   discuss this matter. In the course of that conversation, it became clear that an EMC would not be

28   necessary in this matter.
                                                           1
        Case
         Case3:20-cv-00286-MMD-CLB
              3:20-cv-00286-MMD-CLB Document
                                     Document7-1 Filed06/17/21
                                              8 Filed  06/16/21 Page
                                                                 Page52ofof52




1           7.      Plaintiff requested a visit with a medical provider to discuss his medical condition,

2    as the records show that he may not currently have the condition for which he brought the action.

3           8.      Plaintiff stated that if the records are explained to him, he would be willing to

4    stipulate to dismiss his action. Therefore, the EMC would not be necessary.

5           9.      Counsel has contacted medical at the Northern Nevada Medical Center and was

6    advised the nurse would meet with Plaintiff, in an expedited fashion. Counsel also requested that

7    medical examine an unrelated condition, while Plaintiff was in the examination.

8           10.     Should the matter not resolve with this plan, Counsel will notify the Court and a

9    decision can be made regarding the necessity of reinstating the conference.

10          11.     Plaintiff, himself, requested that Counsel make this motion to vacate the conference.

11   Therefore, there will be no objection.

12          DATED this 16th day of June, 2021.

13                                                AARON D. FORD
                                                  Attorney General
14

15                                                By:       /s/ Douglas R. Rands
                                                            DOUGLAS R. RANDS, Bar No. 3572
16                                                          Senior Deputy Attorney General
17                                                          Attorneys for Defendants

18

19

20

21

22

23

24

25

26

27

28
                                                        2
